          Case 1:11-cv-03743-LGS Document 907 Filed 08/05/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              8/5/2019
 DONNA KASSMAN, et al.,                                       :
                                              Plaintiffs, :
                                                              :   11 Civ. 3743 (LGS)
                            -against-                         :
                                                              :        ORDER
 KPMG LLP,                                                    :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated February 25, 2019, the Court directed each Former Opt-In

Plaintiff who intended to prosecute her Equal Pay Act claim in this Court to file a Verified Fact

Sheet. The Court ordered that each Verified Fact Sheet would “act in all respects as if it were a

filed Complaint in this Court.” (Dkt. No. 865)

        WHEREAS, pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f), Defendant

seeks to file a motion to dismiss certain Verified Fact Sheets (the “Challenged VFSs”) and to

strike certain allegations (Dkt. No. 902). It is hereby

        ORDERED that Defendant shall move, pursuant to Federal Rule of Civil Procedure

12(b)(6), to dismiss ten of the Challenged VFSs, whose purported defects are representative of

the Challenged VFSs as a whole. Defendant’s motion will be without prejudice to a subsequent

Rule 12 motion to dismiss the remaining Challenged VFSs. Defendant’s motion shall also

address any basis to strike allegations in the Challenged VFSs pursuant to Rule 12(f). It is further

        ORDERED that, by September 10, 2019, Defendant shall file its memorandum of law in

support of the motion, not to exceed thirty pages, and may file an additional one-page addendum

per case. By October 25, 2019, Plaintiffs shall file their opposition, not to exceed thirty pages,

and may file a one-page response to any addendum that Defendant files. Defendant shall file its

reply, not to exceed fifteen pages, by November 15, 2019. The parties are directed to consult the
         Case 1:11-cv-03743-LGS Document 907 Filed 08/05/19 Page 2 of 2


Court’s Individual Rules regarding formatting, exhibit limits and courtesy copies. It is further

        ORDERED that within fourteen days after resolution of Defendant’s motion, the parties

shall meet and confer and shall file a joint letter regarding (1) the possibility of a stipulated

dismissal of certain Challenged VFSs in light of the Court’s decision, (2) whether a Special

Master should be appointed to resolve any further Rule 12 motions and (3) any other issue the

parties would like to address. The parties shall also jointly file a proposed Case Management

Plan and Scheduling Order as to the remaining cases.



Dated: August 5, 2019
       New York, New York
